Title: From Thomas Jefferson to Jacob Raphael, 29 August 1825
From: Jefferson, Thomas
To: Raphael, Jacob

Aug. 29. 25.Th: Jefferson must apologize to mr Raphael for his being so tardy in respect to his quarterly bill due the 1st inst. he waits only to replenish his funds in Richmd the flour of the year is waiting in the Shadwell mills only for  tides to carry it to Richmd this is a delay  peculiarly incident to the August quarter, when  the produce of the years harvest is liable to be locked up by droughts. no unnecessary delay however shall be permitted and in the mean time he well be glad to recieve his last quarterly bill.